DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 11-12, 16, 19-22 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0270792 A1) in view of Mildh et al. (US 2019/0007874 A1).
Consider claim 1, Park teaches a method (abstract), comprising: receiving a configuration for setting a user equipment (UE) in an inactive state for a predetermined time (Fig. 26, first step, UE is instructed to go into inactive mode and paragraph 282, the 
Park does not teach performing a non-periodic notification update to a network in response to determining a synchronization with the network as failed, wherein the non-periodic notification area update is performed prior to expiration of the predetermined time. 
Mildh further teaches performing a non-periodic notification update to a network in response to determining a synchronization with the network as failed, wherein the non-periodic notification area update is performed prior to expiration of the predetermined time (paragraph 96, RAN or network is updated immediately after reconnection after a loss of connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above teachings for the purposes of re-establish communication.

Consider claim 2, Park also teaches transitioning the UE to an idle state in response to the notification update as being failed (paragraph 286, the UE is put in an idle state when periodic update notification fails).

Consider claim 3, Park also teaches determining the UE as being synchronized with the network subsequent to configuring the UE to enter the idle state; and performing a registration update to the network (paragraph 288-289, once the UE is in 

Consider claim 5, Park also teaches wherein the determining the UE as being synchronized with the network comprises reselecting a suitable cell (paragraph 292, the second base station becomes the new anchor base station).

Consider claim 7, Park also teaches wherein the performing a non-periodic registration update to the network comprises performing the non-periodic registration update to the network in response to a first timer for a periodic registration update being running (paragraph 288-289, once the UE is in the idle state. The base station sends a page message to the UE and the UE performs random access procedure (the claimed registration update).

Consider claim 9, Park and Mildh together teach determining the UE as being synchronized with the network subsequent to determining synchronization with the network as failed (Park, paragraph 288-289, once the UE is in the idle state. The base station sends a page message to the UE and the UE performs random access procedure (the claimed registration update and to perform random access procedure there has to be synchronization); and performing the non-periodic notification area update to the network in response to determining the UE as being synchronized with the network (Mildh, paragraph 96, RAN update needs synchronization).


Consider claim 11, Park also teaches wherein the determining the UE as being synchronized with the network comprises selecting a suitable cell (paragraph 292, the second base station becomes the new anchor base station and the second bases station is selected, therefore, synchronization is established).

Consider claim 12, Park also teaches configuring the UE not to transmit data in response to the synchronization as being failed (paragraph 130, no data is transmitted when connection fails).
Consider claim 16, Park also teaches wherein the determining the synchronization with the network as failed comprises receiving a third number of consecutive out-of-synchronization indicators (paragraph 284, a counter determining if a connection fails).

Consider claim 19, Park teaches a method (abstract), comprising: 
transmitting a configuration to set a user equipment (UE) at an inactive state for a predetermined time (Fig. 26, gNB sends to the UE instruction to go into inactive state).
Park does not teach receiving one of a non-periodic notification update signal, before a first timer for a periodic notification update expires, and a registration update 
Mildh further teaches receiving one of a non-periodic notification update signal, before a first timer for a periodic notification update expires, and a registration update signal from the UE, before a second timer for a registration update expires, wherein the first timer is based on the predetermined time (paragraph 96, RAN or network is updated about the lost of connection. In addition the connection lost can happen anytime which includes between periodic notification updates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above teachings for the purposes of re-establish communication.

Consider claim 20, Park also teaches receiving the registration update signal in response to failing to receive the non-periodic notification update signal (paragraph 288-289, once the UE is in the idle state. The base station sends a page message to the UE and the UE performs random access procedure).

Consider claim 21, Park also teaches determining paging the UE in the inactive state as failed and receiving the registration update signal in response to failing to page the UE (paragraph 288-289, once the UE is in the idle state. The base station sends a page message to the UE and the UE performs random access procedure).

Consider claim 22, Park teaches an apparatus (abstract), comprising: 

a receiver coupled to the processor that receives a configuration for setting the UE in an inactive state (Fig. 26, first step, UE is instructed to go into inactive mode).
Park does not teach a transmitter coupled to the processor that transmits a non-periodic notification update signal to a network; and a receiver coupled to the processor that receives a configuration for setting the UE in an inactive state.
Mildh further teaches a transmitter coupled to the processor that transmits a non-periodic notification update signal to a network (paragraph 96, RAN or network is updated about the lost of connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above teachings for the purposes of re-establish communication. 

Consider claim 37, Park teaches an apparatus (abstract), comprising: 
a processor that generates a configuration setting an inactive state for a predetermined time for a user equipment (UE) (Fig. 26, gNB sends to the UE instruction to go into inactive state); 
a transmitter coupled to the processor that transmits the configuration and a synchronization signal to the UE (Fig. 26, gNB sends to the UE instruction to go into inactive state).

Mildh further teaches a receiver coupled to the processor that receives one of a non-periodic notification area update signal and a registration update signal from the UE wherein the non-periodic notification area update is received prior to expiration of the predetermined time (paragraph 96, RAN or network is updated about the lost of connection. In addition the connection lost can happen anytime which includes between periodic notification updates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above teachings for the purposes of re-establish communication.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0270792 A1) in view of Mildh et al. (US 2019/0007874 A1) and further in view of Kim (US 2009/017510 A1).
Consider claim 6, Park and Mildh do not teach wherein the reselecting a suitable cell comprising selecting the suitable cell in response to a strength of a reference signal received from the suitable cell being greater than a predetermined threshold. 
Kim further teaches wherein the reselecting a suitable cell comprising selecting the suitable cell in response to a strength of a reference signal received from the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above teachings for the purposes of reliable communication.

Allowable Subject Matter
Claims 4, 8, 10, 13-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        2/24/22